Wilson, Chief Justice: I concur in the view taken of this case by Justice Lockwood, in his opinion, and think the judgment of the Circuit Court should be reversed, upon the ground that Spragins, the judge of the election, has not incurred the penalty of the statute, in receiving the vote of Kyle, inasmuch as the existence of all the requisite qualifications which the statute requires, in order to entitle him to vote, are admitted. It is only when the judge of the election allows the exercise of the elective franchise by one whose right he suspects, or whose vote is challenged by another, without tendering the oath prescribed by the statute, that the judge violates his duty. The broad and important question of the right of suffrage, under the Constitution, does not, according to my view of this case, arise. It is one, therefore, upon which I express no opinion. Browne, Justice, said he concurred in the views taken of the case by Justice Lockwood. Judgment reversed. Note. An alien, otherwise qualified, may vote at elections of borough officers in Pittsburg. Stewart v. Foster, 1 Binney, 120. See, also, Acts of 1840 - 41, 111.